DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/28/2020 and 9/9/2022 were considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 14, 15, 18, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Topliss et al. (US 2013/0002933).
Regarding Claim 1, Topliss discloses a lens driving device (Fig. 5 and Fig. 8), comprising:
a stator (Fig. 5 and Fig. 8, support structure 12, Paragraphs 0030 and 0074); 
a mover (Fig. 5 and Fig. 8, movable element 11, Paragraphs 0030 and 0074), which is supported to be freely movable with respect to the stator, and includes a lens holder (Fig. 8, can 33, Paragraph 0074) configured to hold a lens (Fig. 8, lens 31, Paragraph 0074); and 
a first driving member (Fig. 5, wire 1, Paragraph 0056) and a second driving member (Fig. 5, wire 2, Paragraph 0056), which are provided apart from each other in a moving direction of the mover, and extend in a direction intersecting with the moving direction of the mover (Paragraph 0057, Primary axis P), the first driving member and the second driving member each including a shape memory alloy portion (Paragraphs 0056 and 0001),
wherein, in the first driving member and the second driving member, one end of the first driving member and one end of the second driving member are connected to the stator (Fig. 5, one end of wire 1 and one end of wire 2 are connected to the support structure 12, Paragraph 0056), and another end of the first driving member and another end of the second driving member are connected to the mover (Fig. 5, one end of wire 1 and one end of wire 2 are connected to the moveable element 11, Paragraph 0056).
Regarding Claim 12, Topliss discloses as is set forth above and further discloses wherein sets of a plurality of first driving members and a plurality of second driving members are arranged in rotational symmetry around the mover (Fig. 5, wires 1, 3, 5, 7 are paired with wires 2,4,6,8, Paragraphs 0056-0057).
Regarding Claim 14, Topliss discloses as is set forth above and further discloses wherein further comprising a third driving member and a fourth driving member each connected to the stator and the mover, wherein the third driving member and the fourth driving member are provided to be arranged side by side with respect to the first driving member and the second driving member, and form a circulation arrangement together with the first driving member and the second driving member at intervals of 90 degrees as rotational symmetry about a direction in which the first driving member, the second driving member, the third driving member, and the fourth driving member extend (Fig. 5, wires 1, 3, 5, 7 are paired with wires 2,4,6,8, with right angles between each pair, and are arranged symmetrically, Paragraphs 0056-0057).
Regarding Claim 15, Topliss discloses as is set forth above and further discloses wherein the third driving member and the fourth driving member are provided to be arranged side by side in a direction orthogonal to the moving direction of the mover (Fig. 5, wires 1, 3, 5, 7 are paired with wires 2,4,6,8, with right angles between each pair, and are arranged symmetrically, pairs 5/6 and 7/8 are arranged side by side in a direction orthogonal to the primary axis P, Paragraphs 0056-0057).
Regarding Claim 18, Topliss discloses as is set forth above and further discloses wherein a camera device, comprising the lens driving device of claim 1 (Fig. 8, Paragraphs 0011-0013, camera lens).
Regarding Claim 19, Topliss discloses as is set forth above and further discloses wherein an electronic apparatus, comprising the camera device of claim 18 (Fig. 8, Paragraphs 0072, mobile telephone).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. (US 2013/0002933) in view of Cho (US 2016/0299349).
Regarding Claim 5, Topliss discloses as is set forth above but does not specifically disclose further comprising a guide portion provided between the stator and the mover, wherein the guide portion is configured to guide the mover to be freely movable with respect to the stator.
However Cho, in the same field of invention discloses further comprising a guide portion provided between the stator and the mover, wherein the guide portion is configured to guide the mover to be freely movable with respect to the stator (Fig. 3 and Fig. 4, ball member 40, Paragraphs 0034-0036) for the purpose of allowing stable and friction prevention while controlling the range of motion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens driving device of Topliss with the further comprising a guide portion provided between the stator and the mover, wherein the guide portion is configured to guide the mover to be freely movable with respect to the stator of Cho, for the purpose of allowing stable and friction prevention while controlling the range of motion.
Regarding Claim 6, Topliss in view of Cho discloses as is set forth above and Cho further discloses wherein the guide portion includes a spherical member arranged between the stator and the mover (Fig. 3 and Fig. 4, ball member 40 is between the guide member and the lens barrel, Paragraphs 0034-0036) for the purpose of allowing stable and friction prevention while controlling the range of motion.
Regarding Claim 7, Topliss in view of Cho discloses as is set forth above and Cho further discloses wherein the guide portion includes a regulating member configured to regulate movement of the spherical member in the moving direction of the mover (Fig. 3 and Fig. 4, ball member 40 is in the concave part 24, Paragraphs 0034-0036, and 0041) for the purpose of allowing stable and friction prevention while controlling the range of motion.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Topliss et al. (US 2013/0002933) in view of Kim (US 2020/0116135).
Regarding Claim 9, Topliss discloses as is set forth above but does not specifically disclose further comprising wherein at least one of the first driving member or the second driving member includes a first part extending from the stator to the mover, and a second part returning to the stator from the mover.
However Kim, in the same field of invention discloses wherein at least one of the first driving member or the second driving member includes a first part extending from the stator to the mover, and a second part returning to the stator from the mover (Fig. 1 and Fig. 3 driving wire 144 is connected to 112 at each end, and is connected at the middle to first mounting member 122, Paragraphs 0018, and 0061-0064), for the purpose of simplifying the manufacturing process.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have the lens driving device of Topliss with the wherein at least one of the first driving member or the second driving member includes a first part extending from the stator to the mover, and a second part returning to the stator from the mover of Kim, for the purpose of simplifying the manufacturing process.
Allowable Subject Matter
Claims 2-3, 4, 8, 10, 11, 13, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically, with respect to claim 2, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising an intermediate support member, which is arranged in the direction intersecting with the moving direction of the mover, and is arranged between the first driving member and the second driving member, wherein, in the intermediate support member, one end of the intermediate support member is connected to the stator, and another 28end of the intermediate support member is connected to the mover.
Specifically, with respect to claim 4, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising an elastic member to connect the first driving member and the second driving member to the mover through the mover and a set of the first driving member and the second driving member, wherein the elastic member is configured to be deformed so as to allow movement of the mover.
Specifically, with respect to claim 8, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein the guide portion has a guide groove to which the spherical member is fitted in a direction orthogonal to the moving direction of the mover.
Specifically, with respect to claim 10, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein a width between the first driving member and the second driving member in the moving direction of the mover is narrowed toward the mover.
Specifically, with respect to claim 11, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein each of the first driving member and the second driving member includes a first shape memory alloy portion connected to the stator, a second shape memory alloy portion connected to the mover, and an intermediate connection terminal portion configured to connect between the first shape memory alloy portion and the second shape memory alloy portion, and wherein, in the first driving member and the second driving member, positions of the first shape memory alloy portion and the second shape memory alloy portion are switched in the moving direction of the mover with respect to the intermediate connection terminal portion serving as a boundary.
Specifically, with respect to claim 13, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein further comprising a third driving member connected to the stator and the mover, wherein the third driving member is provided to be arranged side by side with respect to the first driving member and the second driving member, and forms a circulation arrangement together with the first driving member and the second driving member at intervals of 120 degrees as rotational symmetry about a direction in which the first driving member, the second driving member, and the third driving member extend.
Specifically, with respect to claim 17, none of the prior art either alone or in combination disclose or teach of a lens driving device including, as the distinguishing feature(s) in combination with the other limitations wherein the first driving member, the second driving member, the third driving member, and the fourth driving member are integrally formed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2018/0149824), Kim et al. (US 2021/0029277), Kim et al. (US 2020/0154009), Kopfer (US 2020/0041872), Suzuki et al. (US 2017/0299945), Lee (US 2020/0012169), Chen (US 2014/0028906), Chen (US 9,046,736), Kosaka et al. (US 2011/0199530), Ito et al. (US 2006/0098968), and Ito et al.  (US 7,177,539) are cited to show similar lens driving devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R ALEXANDER whose telephone number is (571)270-7656. The examiner can normally be reached M-F 8:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872